It is ordered and adjudged by this court, that the order of the said Public Utilities Commission of Ohio be, and the same is hereby, affirmed for the reason that the record does not show the establishment of practically through and continuous service between Wooster and Akron, and therefore the granting of the certificate between Lodi and Akron, herein involved, is not in conflict with the pronouncement of this court inDayton  Xenia Motorbus Co. v. Public Utilities Commission,115 Ohio St. 706, preserving the rights of existing carriers.
Order affirmed.
WEYGANDT, C.J., GARVER, HART, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WILLIAMS, J., not participating. *Page 157